 Case 8:16-cv-02428-CPT Document 40 Filed 02/20/21 Page 1 of 4 PageID 1172




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


ANNA COUTURE,

      Plaintiff,

v.                                                       Case No. 8:16-cv-2428-CPT

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
____________________________/



                                     ORDER

      Before the Court is Plaintiff’s Attorney[ Michael A. Steinberg’s] Motion for an

Award of Attorney Fees under 42 U.S.C. § 406(b). (Doc. 38). For the reasons discussed

below, counsel’s motion is denied without prejudice.

                                          I.

      The Plaintiff initiated this action in August 2016 seeking judicial review of the

Commissioner’s decision denying her claim for Disability Insurance Benefits and

Supplemental Security Income. (Doc. 1). In August 2018, at the Commissioner’s

request, the Court reversed the Commissioner’s decision and remanded the case for

further proceedings. (Docs. 33, 34). The Clerk of Court entered Judgment in the

Plaintiff’s favor the same day. (Doc. 35). And, in December 2018, the Court
    Case 8:16-cv-02428-CPT Document 40 Filed 02/20/21 Page 2 of 4 PageID 1173




awarded attorney’s fees to Plaintiff’s counsel in the amount of $3,194.78 pursuant to

the Equal Access to Justice Act. (Doc. 37).

          Plaintiff’s counsel now requests an order, pursuant to 42 U.S.C. § 406(b),

granting him attorney’s fees in accordance with his contingency fee agreement with

the Plaintiff. (Doc. 38 at 1, 6; Doc. 38-2). Plaintiff’s counsel, however, does not

identify the fee amount he seeks. As an explanation for this omission, Plaintiff’s

counsel states that he does not have a copy of the Notice of Award upon which his

contingency fee request is based because he did not represent the Plaintiff at the

administrative level after remand.1 (Doc. 38 at 3). To remedy this issue, Plaintiff’s

counsel asks “that the [Commissioner] be directed to provide a copy of the Notice of

Award to [Plaintiff’s counsel] and that [Plaintiff’s counsel] be granted leave to amend

the fee petition[ ] within 30 days from the receipt of the Notice of Award.” Id.

          In response, the Commissioner offers what he describes as the “latest

statement of the amount withheld for attorney fees” and asserts he will “respond to

[the] petition for fees once [Plaintiff’s counsel] has updated it.” (Doc. 39 at 1; Doc.

39-1). To date, Plaintiff’s counsel has not sought leave to amend his motion or

claimed that the information filed by the Commissioner is insufficient to allow him

to do so.




1
    Plaintiff’s counsel represents that he filed the instant motion after receiving a letter indicating the
                                                     2
  Case 8:16-cv-02428-CPT Document 40 Filed 02/20/21 Page 3 of 4 PageID 1174




                                                   II.

        Section 406(b) of Title 42, United States Code, governs the award of attorney’s

fees in Social Security cases where, as here, the district court remands the case to the

Commissioner for further proceedings, and the Commissioner subsequently grants

the claimant past-due benefits. Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1276–78

(11th Cir. 2006). Under such circumstances, the claimant may return to the court

and seek fees not exceeding twenty-five percent of the past-due benefits awarded. 42

U.S.C. § 406(b)(1)(A); Culbertson v. Berryhill, 586 U.S. ___, 139 S. Ct. 517, 522

(2019).

        Although Plaintiff’s counsel asks that the Court find his fee request to be

reasonable (Doc. 38 at 7), the Court cannot address that issue until after Plaintiff’s

counsel identifies the fee amount he seeks and the Commissioner provides his

response to that figure.2

                                                   III.

        In light of the above, it is hereby ORDERED that Plaintiff’s Attorney[ Michael


Plaintiff was approved for benefits. (Doc. 38 at 2–3).
2
  The timeliness requirement of Federal Rule of Civil Procedure 54(d)(2) applies to motions for
attorney’s fees under section 406(b). See Bergen, 454 F.3d at 1277. Given the difficulty of
integrating the fourteen-day requirement of Rule 54(d)(2) into the procedural framework of a fee
award under section 406, there is a Standing Order in this District providing that motions for
attorney’s fees under section 406(b) are to be filed no later than thirty days after the date of the Social
Security letter sent to plaintiff’s counsel of record at the conclusion of the SSA’s past-due benefit
calculation. See In Re: Procedures for Applying for Attorney’s Fees Under 42 U.S.C. §§ 406(b) &
1383(d)(2), Case No. 6:12-mc-124-Orl-22. In denying the instant motion without prejudice, the
Court does not make any determination regarding timeliness.

                                                    3
 Case 8:16-cv-02428-CPT Document 40 Filed 02/20/21 Page 4 of 4 PageID 1175




A. Steinberg’s] Motion for an Award of Attorney Fees under 42 U.S.C. § 406(b) (Doc. 38) is

denied without prejudice. Plaintiff’s counsel shall confer with the lawyer for the

Commissioner in accordance with Local Rule 3.01(g) before filing any renewed

motion for attorney’s fees.

      DONE and ORDERED in Tampa, Florida, this 20th day of February 2021.




Copies to:
Counsel of record




                                            4
